Citation Nr: 0724966	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty with the new Philippine 
Scouts from April 1946 to January 1949.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

The Board notes that the appellant's original claim was 
previously reopened per a July 2004 Board decision and 
subsequently remanded to the RO via the Appeals Management 
Center (AMC) for further development.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1992; the immediate cause 
of death was cardio-respiratory arrest, with an antecedent 
cause being bronchopneumonia.  

2.  At the time of the veteran's death, the veteran was not 
service-connected for any disability.  

3.  Cardio-respiratory arrest, with an antecedent cause being 
bronchopneumonia, was not manifested in service or within one 
year after discharge from service, and has not been shown to 
be related to service.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate her claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that service 
connection for cause of death is not warranted.  
Consequently, no effective date will be assigned, so there 
can be no possibility of any prejudice to the appellant in 
not notifying her of the evidence pertinent to this element.

In the instant case, the Board concludes that the RO letter 
sent in September 2002, (prior to the December 2002 and 
January 2003 adverse determinations) adequately informed the 
appellant of the evidence and information (1) necessary to 
substantiate the claim; (2) that VA would seek to provide; 
and (3) that the appellant was expected to provide.  The 
letter also essentially told the appellant to submit any 
information or evidence in her possession.  The RO requested 
that the appellant identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on her behalf.  In light of the 
foregoing, the Board finds that the VA's duty to notify has 
been fully satisfied with respect to the claim.

The Board notes that despite the RO's attempts to obtain the 
veteran's service medical records, those records are 
unavailable for review.  When service medical records are 
lost or missing, the VA has a heightened obligation to 
satisfy the duty to assist.  In this case, the veteran's 
service medical records appear to be fire-related and thus 
are unavailable for review.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Board 
informed the appellant of its difficulty in locating the 
veteran's service medical records and essentially told the 
appellant to submit any service medical records in his 
possession by letter dated December 1997.  

The Board further notes that the veteran's post-service 
medical records also unavailable.  The appellant indicated 
treatment by Dr. M.S.P., who indicated in November 1998 that 
any records were lost to in a fire at his clinic.  Again in 
January 2003, the physician indicated all medical records 
pertaining to this veteran were lost due to termites.  
However, medical records from Dr. S.M.L., have been obtained 
as well as hospital medical records.  The appellant has not 
identified any further evidence with respect to her claim, 
and the Board is similarly unaware of any such evidence.  
Given the foregoing, the duty to assist has been satisfied.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Analysis

The veteran died on March [redacted], 1992.  The death certificate 
reflects that the immediate cause of death was cardio-
respiratory arrest, bronchopneumonia, severe.  No other 
significant conditions were listed as contributing to the 
death.  At the time of his death, the veteran was not 
service-connected for any disabilities.

The appellant contends that the veteran contracted 
tuberculosis or pulmonary disease during his service that 
worsened and ultimately caused his death in 1992.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including malignant tumors, which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The available service medical record consists of a November 
1945 physical examination, which shows that the veteran's 
lungs were normal.  There are no other service medical 
records associated with the claims folder to review for 
pertinent entries.

Terminal hospital records dated March 1992 showed the veteran 
had a cough, fever, and body malaise in the days before his 
death.  These records contained a diagnosis of influenza and 
ruled out typhoid fever, anemia, and senility.

The death certificate indicated the immediate cause of death 
was cardio-respiratory arrest, with the antecedent cause 
being bronchopneumonia, severe.  

Treatment records from Dr. S.M.L., dated 1985 through 1992, 
indicated transient difficulties with respiration.  In 1985, 
the veteran gave a history of these breathing difficulties 
beginning several days after being stationed in Guam as a 
member of the US Army.  Attacks were for several hours 
without medication and during extreme weather.  Impression 
was bronchial asthma.  Subsequent records, including a 
January 1992 record indicated treatment for bronchial asthma.  

A June 1997 letter from Dr. M.S.P., indicated that the 
veteran died of cardiac respiratory arrest due to severe 
bronchopneumonia and COPD which was acquired while in service 
the U.S. Army in Guam from 1945 to 1955.  The doctor noted 
that the veteran was treated for these problems from time to 
time after discharge.

A November 1998 letter from Dr. M.S.P., noted that the 
veteran was under his care in the late 1950s for weak lungs 
possibly acquired while he was on active duty in service due 
to exposure to pollution, bad weather, and the nature of his 
work.  Dr. P. further noted that his medical records from 
that time were burned in the fire in December 1963.

The appellant submitted a statement from Dr. M.S.P., dated 
January 2003 stating that the veteran had a frequent cough 
since his discharge from service due to exposure to bad 
weather and pollution, but that his cough was not bothering 
him.  The doctor noted that later, the veteran was diagnosed 
with chronic obstructive pulmonary disease (COPD).  The 
doctor stated that as the veteran got older and weaker, the 
condition resulted in the cardio-respiratory arrest and 
severe bronchopneumonia that caused his death.  The doctor 
also stated that the veteran's medical records were 
unavailable, and that his statements were based upon his 
memory of his treatment of the veteran.  

In a Clinical Brief, dated October 2003, Dr. S.M.L., 
submitted an opinion that upon arrival in Guam in 1946, the 
veteran experienced difficulty breathing, mild to moderate, 
lasting only an hour or two.  The doctor noted that this 
condition continued after discharge.  The doctor also stated 
that in 1985, the veteran was diagnosed with bronchial 
asthma.  During the month prior to the veteran's death, the 
physician indicated that the veteran had an attack of 
bronchial asthma that coupled with the developing bronchial 
pneumonia.  The doctor opined that the veteran's difficulty 
with respiration while in service was likely a case of 
bronchial asthma.

The appellant submitted numerous statements attributing the 
veteran's death to his service.  In a March 2003 statement 
and on her VA Form 9, the appellant asserted that her husband 
died of service-connected pulmonary tuberculosis and that the 
veteran suffered from tuberculosis that started after 
discharge and worsened up until his death.  However, there in 
no evidence of any diagnosis of pulmonary tuberculosis in the 
record.  Additionally, in an August 2004 statement, the 
appellant asserted that her husband suffered from a 
"sickness" that he sought treatment for during service, as 
well as after service.  The appellant asserted that the 
"sickness" was service-connected but did not elaborate on 
symptoms or diagnoses the veteran may have complained about.

In the matter presently before the Board, the veteran was 
competent to provide his lay observations as to when and how 
often he had symptoms of breathing difficulties and frequent 
coughs prior to his death.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  The veteran, as referred by history in 
the medical statements from Drs. P. and L., indicated that he 
suffered the effects of these symptoms during service and 
continued with the same upon his discharge.  However, the 
veteran's recollections of medical problems in the late 
1950s, well after his separation from service, and even later 
in 1985, have slight probative value and lack credibility.  
Thus, the Board finds significant the length in time between 
what the veteran purports observing in service and the dates 
on which he sought treatment after service.

A similar analysis also applies to the medical statements 
prepared by Drs. P. and L.  As for these physicians, they are 
medical professionals who are competent to state a causal 
link between the veteran's period of service and a chronic 
respiratory disorder.  However, the earliest record of 
evidence from either physician is dated in 1985, which is 
many years after the veteran's separation from service.  
Moreover, in the context of these medical statements, the 
physicians, themselves, admitted that they essentially 
repeated the history provided by the veteran, indicating that 
they had no actual knowledge of when or how the veteran's 
symptoms can to exist.  It is well to recall that where the 
facts show that the veteran received treatment from a 
physician many years after service, and the conclusions 
reached by the physician is clearly based on the history 
provided by the veteran, the Board is not bound to accept the 
medical conclusions and/or opinions of that physician.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  Hence, the Board 
finds that such medical opinions likewise lack credibility 
and probative value as to the issue of service connection.

The Board also finds that the statements and arguments 
offered by the appellant concerning the veteran's alleged 
pulmonary tuberculosis, or the etiology of the veteran's 
breathing difficulties or bronchial asthma lack probative 
value.  In this regard, the appellant does not have the 
capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Given the above, there is no credible evidence showing that 
the veteran was diagnosed or treated for any respiratory 
illness during service, nor is there any competent or 
credible medical evidence showing that the veteran's 
bronchopneumonia was related to any incidence of service.  
Despite numerous attempts to locate medical records, the 
earliest documentation of diagnosis and treatment for 
bronchial asthma was noted in 1985, nearly 35 years after 
discharge from service.  Additionally hospital records from 
March 1992 do not show treatment for any respiratory 
diseases.  The 1985 treatment record, as well as the October 
2003 medical opinion by Dr. L., relating the veteran's 
reported history of breathing difficulties during service to 
bronchial asthma, were based on the veteran's history, as was 
the opinions submitted from Dr. P.

For the reasons, the Board determines that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for the cause of the veteran's death.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


